Citation Nr: 1758419	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected residuals of right ankle fracture of posterior malleolus (right ankle disability), currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Coast Guard, to include service from June 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran has been afforded VA examinations to determine the severity of his right ankle disability, these examination reports do not reveal that the right ankle has been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the examination reports did not adequately discuss the Veteran's reported flare-ups in terms of limitation of motion, nor was an adequate explanation provided as to why an estimation of the motion lost during flare-ups could not be provided.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Accordingly, the appeal must be remanded in order to obtain an adequate VA examination that contains such information.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since August 2016.

2.  Afford the Veteran an additional opportunity to submit or identify outstanding pertinent private treatment records.  The identified records should be sought.  
3.  Then schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The right ankle should be tested in active motion, passive motion, weight-bearing and non weight-bearing, with range of motion of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, he or she should explain why that is so.  
  
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences and the extent of functional impairment he experiences during a flare-up.  The examiner should provide an opinion estimating any additional degree of limited motion caused by functional loss during a flare-up.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  

If the examiner cannot estimate the degree of additional range of motion loss during flare-ups, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




